DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14, 15 (2-13, 16 by dependency) recites “a biomedical signal”. Examiner notes that a biomedical signal can represent multiple types of signals, relating to heart rate, blood pressure, glucose or other analytes etc. However, the Specification only mentions EEG and MEG brain signals. By not limiting the claimed signal to any particular biological signal, the claims are broadened beyond the scope as originally disclosed.  Claim 1, which encompass all forms of “biological signals”, encompass subject 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 14, 15 (2-13, 16 by dependency) recites a first and second “intensity distribution of a biomedical signal”. It is unclear what intensity means in this context. Power? Amplitude? Frequency? Luminosity?
Claim 1-16 recites “specific information”. It is unclear what “specific information” means/represents. Patient information? Environmental information? 
Claim 4 recites “a two-dimensional distribution of ….distribution”. It is unclear what this means.
Claim 5 (6-7 by dependency) recites “a combined area”. It is unclear what this means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 8-11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hironori (JP 2006110234 A – cited by Applicant), hereinafter Hironori.
Regarding Claim 1, 14-16, Hironori teaches: An information processing device, method and computer readable non-transitory medium comprising circuitry (brain activity processing device; paragraph 0060; method, paragraph 0076-0081;  paragraph 0055, computer system implying non-transitory media) to: obtain specific information of a first intensity distribution of a biomedical signal from a source (paragraph 0026; time frequency domain), the specific information being displayed on a display (paragraph 0072, display); and extract, based on the specific information, a specified area of the first intensity distribution to obtain second intensity distribution of the biomedical signal (paragraph 0078; small regions) to be superimposed on an image indicative of the source (examiner notes that this limitation represents intended use as it is not positively recited. As long as a second distribution is obtained, the claimed limitations are met). Hironori also teach an EEG device (paragraph 0055, 0056, i.e. a measurement device).
Regarding Claim 2, Hironori teaches: The information processing device according to claim 1, wherein the first intensity distribution is a two-dimensional distribution of the biomedical signal with respect to time and frequency (paragraph 0026), and wherein the circuitry obtains at least a particular time and frequency of the two- dimensional distribution as the specific information (paragraph 0078-0079 – regions of particular time and frequency range; threshold to determine EEG activity).
Regarding Claim 3-4, Hironori teaches: The information processing device according to claim 2, wherein the first intensity distribution is a two-dimensional distribution of signal strength of the biomedical signal with respect to time and frequency, and wherein the circuitry further obtains, as the specific information, a value of the signal strength at the particular time and frequency (paragraph 0060; 
Regarding Claim 8, Hironori teaches: 8. The information processing device according to claim 1, wherein the circuitry obtains the specific information at a position in the first intensity distribution specified by operation or input made through an input unit (paragraph 0078; segmentation input).
Regarding Claim 9, Hironori teaches: The information processing device according to claim 1, wherein the circuitry obtains the specific information of a predetermined area of the first intensity distribution (paragraph 0078; area that exceeds predetermined threshold).
Regarding Claim 10, Hironori teaches: The information processing device according to claim 9, wherein the circuitry obtains the specific information of a representative point of the predetermined area in the first intensity distribution (paragraph 0078; area that exceeds predetermined threshold).
Regarding Claim 11, Hironori teaches: The information processing device according to claim 1, wherein the circuitry extracts, as the specified area, a rectangular area that circumscribes an area of the first intensity distribution extracted to obtain the second intensity distribution, based on the specific information (paragraph 0037).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishna et al. - US 2015/0227702 A1 - heat maps of a time frequency distribution. 
Marquez Chin et al. - US 2017/0172497 A1 – binarized data


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791